12 Wis.2d 516 (1960)
STATE EX REL. GRESHOLDT, Respondent,
v.
BOARD OF APPEALS OF CITY OF SHEBOYGAN, Appellant.
Supreme Court of Wisconsin.
January 11, 1961.
February 7, 1961.
For the appellant there was a brief and oral argument by A. M. Werner, city attorney.
No brief or appearance for the respondent.
*517 DIETERICH, J.
The respondent-relator, Garfield D. Gresholdt, on this appeal before this court, did not file a brief or appear when the case was called. The judgment, therefore, is reversed under Supreme Court Rule 32, sec. 251.32, Stats.
By the Court. Judgment reversed, cause remanded with instructions to enter judgment dismissing the writ.